IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,
                                            No. 80184-8-I
                      Respondent,
                                            DIVISION ONE
               v.
                                            UNPUBLISHED OPINION
 JUSTIN TODD VAN BRACKLE,

                      Appellant.


       SMITH, J. — Justin Van Brackle, his girlfriend, Amy Crawford, and their

acquaintance, Matthew Sires, robbed Crystal Curtis. Sires testified against Van

Brackle in exchange for more lenient treatment by the State. During the State’s

direct examination of Sires, the prosecutor asked Sires if he had promised to

testify truthfully in exchange for a reduced charge. Sires confirmed that he had.

The jury found Van Brackle guilty of, among other crimes, first degree robbery

with a firearm committed while on community custody. The court imposed a

standard range sentence and waived all discretionary legal financial

obligations. However, the form language in the judgment and sentence required

Van Brackle to pay community custody supervision fees.

       Van Brackle asserts that the prosecutor committed misconduct when it

asked whether Sires agreed to testify truthfully. Because Van Brackle failed to

show that the prosecutor’s statements were flagrant or ill intentioned or that a

jury instruction could not have cured any prejudice, his claim of prosecutorial

misconduct fails, and we affirm his conviction. However, because supervision


 Citations and pin cites are based on the Westlaw online version of the cited material.
No. 80184-8-I/2


fees are discretionary and the court found Van Brackle indigent, we remand to

strike the form language imposing supervision fees on Van Brackle.

                                      FACTS

       In the early morning of September 4, 2018, Curtis was robbed. The

witnesses provided conflicting testimony at trial.

       Curtis alleged that prior to the robbery, she was in her apartment with her

neighbor, Michael Kriegel, and her friend, JJ Tedesco, and that the three of them

were “getting high” on methamphetamine. At some point, Curtis called Sires to

ask him for a ride to her bank. When she found out that Sires was with Crawford

and Van Brackle, Curtis told him that he was “not allowed to come over” with

either of them.

       Curtis testified that about 10 minutes after calling Sires, Van Brackle and

Crawford showed up at her apartment door and that Kriegel opened the door and

then left. When Curtis told them to leave, Van Brackle asked Crawford for “the

gun,” and Crawford gave him “a nickel plated .380 with a pink handle” from the

inside of her coat. While Van Brackle pointed the gun at Curtis’s head, Crawford

went to take Curtis’s purse. Curtis described the event:

       She came towards me. I tried to block her from getting my purse.
       She passed me. . . . She gets my purse. She beelines it for the
       door. JJ then attempted to stop her. She got past JJ, and Justin
       was shortly behind her, and I ran after them, got ahold of the
       handle of my purse, and played tug of war with Amy.

Curtis and Tedesco followed Van Brackle and Crawford out of the apartment,

where they got into Sires’ car. Curtis attempted to grab her purse out of

Crawford’s lap. Van Brackle then instructed Crawford to give Curtis her purse




                                             2
No. 80184-8-I/3


back. Tedesco stabbed the tire on Sires’ car, and Sires “stopped, briefly.” “Ms.

K,” Curtis’s neighbor, wrote down the vehicle’s license plate number, and then

Sires drove away.

      Sires testified that he had called Curtis to see if she would “front” him

drugs.1 Sires said that Curtis agreed to front him drugs but would not give any to

Crawford or Van Brackle. Sires alleged that this upset Crawford and Van Brackle

and that the three of them discussed robbing Curtis. Shortly thereafter, Sires

drove to the alley by Curtis’s apartment. He testified that Crawford grabbed Van

Brackle’s gun, which had pink on its handle. Crawford then went into the

apartment with the gun. Sires alleged that when Crawford had not returned

within 10 minutes, Van Brackle left the car and went to “make sure everything

was going right.” He testified that he could not see Curtis’s apartment door from

his vehicle but that Van Brackle went towards her apartment.

      Crawford’s testimony differed from Sires. She testified that she was angry

with Curtis for disrespecting Van Brackle and decided to rob her. Specifically,

Crawford stated that Van Brackle was asleep in Sires’ car when she robbed

Curtis with his gun. Crawford alleged that at the time, Van Brackle had an

infection in his arm that prevented him from raising his arm or manipulating

objects with it. She claimed that while she headed to Curtis’s apartment, Van

Brackle woke up and went to visit his “street mom,” Melanie Evans, who lived in

an apartment “right above” Curtis’s. However, Curtis testified that Evans passed




      1Curtis explained that she would give friends or acquaintances drugs in
exchange for a promise to pay her later.


                                            3
No. 80184-8-I/4


away about two months before the incident.

       Curtis did not call the police, but her neighbor did. Officer Stephen Spaeth

of the Everett Police Department spoke to Curtis to determine who had robbed

her. Curtis told Officer Spaeth that Van Brackle and Crawford robbed her, and

she described Sires’ vehicle. Officer Scott Lee investigated the incident and

found Sires, Van Brackle, and Crawford when the Snohomish County Sheriff’s

Office located Sires’ vehicle at Sires’ home. When Officer Lee went to arrest Van

Brackle, he noticed what appeared to be a gun holster on Van Brackle’s belt. A

warrant was issued for the home, and during the search, the officers found a

firearm matching the description given by Curtis.

       The State charged Van Brackle with first degree robbery with a firearm,

committed while on community custody, first degree burglary with a firearm,

committed while on community custody, and unlawful possession of a firearm in

the first degree, committed while on community custody.

       At trial, in its direct examination of Sires, the prosecutor asked Sires, “Are

you testifying truthfully,” to which Sires responded, “I am.” In the State’s closing

argument, the prosecutor reiterated that Sires received a deal for testifying

“truthfully.” The prosecutor also highlighted that Sires had told the police what

had happened immediately upon being arrested and without the promise of

lenient treatment by the State.

       The jury found Van Brackle guilty as charged.

       The trial court imposed standard range sentences and community

custody. The court found Van Brackle indigent and imposed only the mandatory




                                              4
No. 80184-8-I/5


victim penalty assessment and restitution. However, the judgment and sentence

contained preprinted language requiring Van Brackle to pay supervision fees.

Van Brackle appeals.

                                      ANALYSIS

                              Prosecutorial Misconduct

       Van Brackle asserts that the prosecutor committed misconduct, depriving

him of his right to a fair trial. We disagree.

       Prosecutorial misconduct may deprive a defendant of their guaranty to a

fair trial under the Sixth and Fourteenth Amendments to the United States

Constitution and article I, section 22 of the Washington State Constitution. In re

Pers. Restraint of Glasmann, 175 Wn.2d 696, 703-04, 286 P.3d 673 (2012)

(plurality opinion). “To prevail on a prosecutorial misconduct claim, a defendant

who timely objects to a prosecutor’s conduct at trial must prove that the ‘conduct

was both improper and prejudicial in the context of the entire trial.’” State v.

Loughbom, 196 Wn.2d 64, 70, 470 P.3d 499 (2020) (quoting State v. Walker,

182 Wn.2d 463, 477, 341 P.3d 976 (2015)). “If the defendant did not object at

trial, the defendant is deemed to have waived any error, unless the prosecutor’s

misconduct was so flagrant and ill intentioned that an instruction could not have

cured the resulting prejudice.” State v. Emery, 174 Wn.2d 741, 760-61, 278 P.3d

653 (2012). “Under this heightened standard, the defendant must show that

(1) ‘no curative instruction would have obviated any prejudicial effect on the jury’

and (2) the misconduct resulted in prejudice that ‘had a substantial likelihood of

affecting the jury verdict.’” Emery, 174 Wn.2d at 761 (quoting State v.




                                                 5
No. 80184-8-I/6


Thorgerson, 172 Wn.2d 438, 455, 258 P.3d 43 (2011)).

       State v. Ish, 170 Wn.2d 189, 241 P.3d 389 (2010), is instructive. In Ish,

Nathaniel Ish was convicted of second degree felony murder after beating his

girlfriend, Katy Hall, to death. 170 Wn.2d at 190, 192. Prior to trial, the State

entered into a plea agreement with Ish’s cellmate, David Otterson, granting him a

reduced sentence in exchange for his testimony against Ish at trial. Ish, 170

Wn.2d at 192. Ish moved to redact the agreement’s numerous self-serving

statements that Otterson must testify truthfully. Ish, 170 Wn.2d at 193. The trial

court allowed the State to “establish the terms of the agreement during direct

examination, including its requirement that Otterson” testify truthfully. Ish, 170

Wn.2d at 193-94.

       Otterson testified that Ish recalled details of the crime but that Ish said he

would testify that he did not remember anything that happened while he beat

Hall. Ish, 170 Wn.2d at 192-93. On direct examination of Otterson, the

prosecutor referenced the agreement and its requirement that Otterson testify

truthfully. Ish, 170 Wn.2d at 194. The State admitted Otterson’s testimony as

evidence of Ish’s state of mind when he killed Hall, and Ish’s defense at trial was

that he had taken drugs and that those drugs, along with his bizarre behavior

following the murder, demonstrated that he had not formed the required mental

state for either crime. Ish, 170 Wn.2d at 192, 193.

       Our Supreme Court concluded that “evidence that a witness has agreed to

testify truthfully generally has little probative value and should not be admitted as

part of the State’s case in chief,” i.e., during direct examination. Ish, 170 Wn.2d




                                              6
No. 80184-8-I/7


at 198. However, it also held that if the defendant puts the credibility of the

State’s witness at issue on cross-examination, the State is entitled to point out

that the witness agreed to testify truthfully, if the agreement contained such a

promise. Ish, 170 Wn.2d at 198-99. The court concluded that the prosecutor’s

questioning on direct examination was improper. Ish, 170 Wn.2d at 199.

However, it found no prejudice because the State presented additional evidence

of Ish’s mental state. Ish, 170 Wn.2d at 200.

       Here, on direct examination, the prosecutor asked Sires, “Are you

testifying truthfully?” Sires responded, “I am.” The prosecutor’s commentary

regarding the truthful nature of the testimony was improper because, as

described in Ish, when the defense has not put it at issue, bolstering the

credibility of a State’s witness during direct examination is improper vouching.

See Thorgerson, 172 Wn.2d at 443 (“Whether a witness testifies truthfully is an

issue entirely within the province of the trier of fact.”). However, because Van

Brackle did not object to the prosecutor’s question of truthfulness, unlike in Ish,

Van Brackle must show that the prosecutor’s conduct was flagrant and ill

intentioned or that the court could not have cured it with an instruction to the jury.

He does not do so. In the context of the trial, the prosecutor appears to be taking

a preemptive strike, anticipating Van Brackle’s theory that Sires was lying.

Accordingly, the conduct was not flagrant, and a jury instruction likely would have

cured any prejudice that resulted.

       Furthermore, Van Brackle cannot show prejudice. The State did not rely

solely on Sires’ testimony as evidence of Van Brackle’s guilt, and Van Brackle




                                              7
No. 80184-8-I/8


failed to satisfy his burden to prove that the instances of the conduct affected the

jury’s verdict. Thorgerson, 172 Wn.2d at 442-43. While Sires testified that Van

Brackle went towards Curtis’s home, he could not—and did not—testify that Van

Brackle was the one that robbed Curtis at gunpoint. Indeed, as pointed out by

Van Brackle’s counsel below, the jury’s essential determination was whether it

believed Crawford or Curtis, not whether they believed Crawford or Sires. Like in

Ish, the State presented substantial evidence, distinct from Sires’ testimony,

regarding the incident. In addition, unlike in Ish, Sires’ testimony addressed only

a part of the incident and not the robbery itself. Therefore, we conclude that Van

Brackle’s prosecutorial misconduct claim fails.

                                 Supervision Fees

       Van Brackle asserts that the trial court improperly imposed supervision

fees. We have recently held that supervision fees are discretionary and, where

the trial court intended to impose mandatory fees only, remand to strike is proper.

State v. Dillon, 12 Wn. App. 2d 133, 152-53, 456 P.3d 1199, review denied, 195

Wn.2d 1022 (2020). Here, the trial court found Van Brackle indigent. The trial

court also stated that it would impose only mandatory fees. Therefore, the form

language on Van Brackle’s judgment and sentence requiring him to pay

supervision fees was improper.




                                             8
No. 80184-8-I/9


      We affirm the conviction but remand to the trial court to strike the provision

requiring Van Brackle to pay supervision fees.




WE CONCUR:




                                            9